Judgment reversed on the law and facts and a new trial granted, without costs of this appeal to either party. Memorandum: Upon the trial considerable emphasis was placed by the learned Judge of the Children’s Court upon complainant’s failure conclusively to show nonaccess. Under the circumstances, complainant’s motion to have the case held until two o’clock in the afternoon to allow her to call her former husband as a witness, should have been granted. For the failure to grant such adjournment and for that reason only we reverse the order of dismissal. We do not mean to indicate, however, that after hearing the husband’s testimony, and even if his testimony might show nonaccess, the learned Judge would necessarily be required to change his previous decision. All concur. (The judgment discharges defendant in a filiation proceeding.) Present — Taylor, P. J., Larkin, Love, Vaughan and Kimball, JJ.